             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION
 

    JUDITH MICHAELIAN,

                  Plaintiff,
            v.                             Case No. 17-13321
                                           Hon. Terrence G. Berg
    LAWSUIT FINANCIAL, INC.
    and MARK M. BELLO,

                  Defendants.

      ORDER APPOINTING SPECIAL MASTER/ EXAMINER
       On October 15, 2018, the Court heard oral argument on

several motions in this case, including Plaintiff’s Motion to Appoint

a Receiver. At the hearing, the Court indicated that the pleadings
and exhibits pertaining to the request to appoint a receiver raised

sufficient questions to justify the appointment of a special master

or examiner to investigate the financial condition of Defendant

Lawsuit Financial Inc. The Court directed parties to submit a

proposed stipulated order that specified the scope of duties of the

special master or examiner.

       The parties submitted their proposed stipulated order on

October 19, 2018. This proposed stipulation is attached as Exhibit

1 to this Order. The stipulated order set out the parties’ agreement



                                 1
 
that the special master or examiner should investigate the

following areas of inquiry:


       The current financial health and stability of LFC,
        including an assessment of its assets and short and long-
        term debt obligations, and its long-term sustainability and
        viability, both assuming LFC receives no additional capital
        and assuming that LFC receives capital injections at
        various levels during the next 12-24 months;

       The ability of LFC to fund the payment of a settlement or
        judgment in the amount of approximately $800,000 (less
        the $266,000 LFC has escrowed or repaid to date), with
        monthly payments over a 24-36 month time frame, while
        continuing to operate under its current business model of
        funding cases; and,

       A determination of the largest regular monthly payment
        that LFC could consistently make while still continuing
        operations.

    The Court has the authority to appoint a special master to

“perform duties consented to by the parties,” or “address pretrial

and posttrial matters that cannot be effectively and timely

addressed by an available district judge or magistrate judge of the

district.” Fed. R. Civ. P. 53(a)(1)(A), (C).

    Supreme Court jurisprudence predating the adoption of the

Federal Rules of Civil Procedure—and lower court decisions issued

well after their adoption—gives federal courts broad authority in

                                    2
 
this arena. In re Peterson, 253 U.S. 300, 312 (1920) (“Courts have

(at least in the absence of legislation to the contrary) inherent

power to provide themselves with appropriate instruments

required for the performance of their duties. . . This power includes

authority to appoint persons unconnected with the court to aid

judges in the performance of specific judicial duties, as they may

arise in the progress of a cause.”); cf. Curtis v. Brunsting, No. 4:12-

CV-592, 2013 WL 12100751 (S.D. Tex. Apr. 19, 2013) (appointing

an accountant to investigate financial records of a trust); cf. Festival

Fun Parks, LLC v. Mountain Creek Resort, Inc., No. 12-410 (FSH),

2015 WL 758467 (D.N.J. Feb. 23, 2015) (entertaining the

defendant’s Motion for Instructions to Accountant after the court

appointed an accountant agreed upon by the parties).

    In addition to the Court’s inherent power, Fed. R. Civ. P.

53(a)(1)(A) provides that the Court may appoint a master to

“perform duties consented to by the parties.” Here, the parties have

stipulated to the three specific areas of inquiry to be investigated.

In addition, Rule 53(a)(1)(C) authorizes the Court to appoint a

master to address any pretrial matters that cannot be effectively


                                   3
 
addressed by the     district judge. Here, the Court requires the

expertise of an accountant to address the question of the financial

health of a company such as Lawsuit Financial.

    Although the Court asked the parties to propose a qualified

accountant to serve as examiner, the parties were unable to do so

and requested the Court to select one. Accordingly, the Court will

appoint BL Consultants, LLC, of 260 E. Brown Street, Suite

280, Birmingham, Michigan (Barry P. Lefkowitz, Managing

Director) as special master/examiner, charged with investigating

the financial health of Lawsuit Financial, Inc., in accordance with

the stipulated responsibilities listed above.

    To effectuate this Order, Defendants shall promptly comply

with any and all requests for documents and records by BL

Consultants, LLC, as well as allow inspections of any books and

records with proper notice and reasonable accommodation. BL

Consultants, LLC is authorized to contact the attorneys and the

parties in this case in order to conduct the investigation.

    Defendants shall be responsible for the fees and costs incurred

by BL Consultants, LLC pursuant to this Order, and shall


                                  4
 
execute a retainer agreement for BL Consultants, LLC in the

amount of $25,000, due immediately, with the fees and costs for the

investigation to be charged against that sum.

      WHEREFORE, IT IS HEREBY ORDERED, that BL

Consultants, LLC is appointed Special Master-Examiner to

investigate the financial condition of Lawsuit Financial, Inc;

      IT IS FURTHER ORDERED that BL Consultants, LLC

shall produce a report of its findings to the Court, addressing the

three areas of inquiry listed above, no later than December 17,

2018.

      SO ORDERED.

    Dated: October 30, 2018 s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE


                        Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on October
    30, 2018.
                             s/A. Chubb
                             Case Manager

 




                                    5
 
